DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 10 and the prior art, attention is directed to, for example, Imasaki (WIPO Publication No. WO 2013/069476 A1).  Please note that Imasaki was cited by Examiner on the PTO-892 mailed on 11/26/2018.  
	Imasaki shows in Figure 7 a machine tool (20) having a workpiece holder (3b+3c) for holding a workpiece (2).  The machine tool (20) is further shown in Figure 7 of Imasaki as having a tool rest (5) in which a cutting tool (4) is held for cutting the workpiece (2).  
Figure 7 further shows therein the machine tool (20) as having both an X-axis (7) and a Z-axis feeding mechanism (11).  While said X-axis feeding mechanism (7) feeds the tool rest (5) and cutting tool (4), as well as the table (7b) to which the tool rest (5) is mounted along the vertical X-axis direction, the Z-axis feeding mechanism (11) functions to feed the assembly (3) comprising the rotating unit (3a), workpiece holding unit (3b), and chuck mechanism (3c) along a horizontal Z-axis direction.  While not illustrated, the machine tool (20) also includes a Y-axis feeding mechanism such that the held cutting tool (4) and workpiece (2) can incur synchronized movement in three axial directions [EPO machine translation, paragraphs 0066-0067].  Noting this, either one of the X-axis (7) and Y-axis feeding mechanisms, or alternatively the combination of the X-axis (7) and Y-axis feeding mechanisms, constitute a feeder that feeds the 
As to the workpiece holder (3b+3c) it is mounted to a rotator (3a), which is embodied as a spindle motor (3a).  When the rotator (3a) is actuated, the workpiece (2) is rotated about a rotation axis (R) such that the workpiece (2) and the cutting tool (4) incur relative rotation.  
	With regards to Imasaki, it is again noted that the machine tool (20) is provided with an X-axis feeding mechanism (7) that functions to feed the tool rest (5) and cutting tool (4), as well as the table (7b) to which the tool rest (5) is mounted along the vertical X-axis direction.  It is also noted that the machine tool (20) includes a vibration cutting information storing portion (83) in which data for vibrating the workpiece (2) and the cutting tool (4) at a low frequency is prestored, and a control apparatus (8) (Figure 7) exercises control based on the data stored in the vibration cutting information storing portion (83) [EPO machine translation, paragraph 0014].  Please note that the stored data includes advance distances (mm) and retreat distances (mm) of the X-axis feeding mechanism (7), and advancing speeds (mm/min) and retreating speeds (mm/min) of the X-axis feeding mechanism (7) [EPO machine translation, paragraph 0068].  Resultantly, within the machine tool (20), it can be seen that the X-axis feeding mechanism (7) is utilized as a vibrator that forwardly moves the tool rest (5) and cutting tool (4) for a predetermined forward movement amount and then backwardly moves the tool rest (5) and cutting tool (4) for a predetermined backward movement amount.  That is to say that Imasaki’s vibrator (7) relatively vibrates the workpiece holding unit (3b) and the tool rest (5) so that the cutting tool (4) is fed in a feeding direction/X-axis direction while reciprocally vibrating in the feeding direction/X-axis direction.  Please note that Figure 7 of Imasaki shows solid and broken lines between which the cutting tool (4) is vibrated during processing.  Figure 7 also shows the 
	As discussed above, the machine tool (20) is provided with a control apparatus (8).  It is reiterated that the control apparatus (8) exercises control based on the data stored in the vibration cutting information storing portion (83), the stored data including advance distances (mm) and retreat distances (mm) of the vibration unit/X-axis feeding mechanism (7), and advancing speeds (mm/min) and retreating speeds (mm/min) of the vibration unit/X-axis feeding mechanism (7) [EPO machine translation, paragraph 0068].  As the data stored must also inherently contain data corresponding to an amplitude of reciprocal vibration, as all vibrations have amplitude(s), the control apparatus (8), which constitutes an amplitude controller (8), controls an amplitude of the reciprocal vibration by the vibrator (7).  Note that Imasaki discloses setting amplitude at 0.03 and frequency at 9Hz [EPO machine translation, paragraph 0084].
Imasaki though, does not teach, “the amplitude controller is configured to reduce the amplitude of the reciprocal vibration by the vibrator while the cutting tool is fed in the feeding direction when the cutting tools reaches a particular coordinate position on the workpiece in the feeding direction.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Imasaki so as to produce the present invention as set forth in independent claim 1 and claim 10.  The aforementioned prior art being representative of the closest prior art of record, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722